

Exhibit 10.16




2013 Executive Bonus Plan (the “Plan”)
The 2013 Executive Bonus (“Bonus”) will be awarded based upon three independent
components: revenue, Adjusted EBITDA (defined below) and personal performance as
decided by the Compensation Committee of the Board of Directors (the
“Committee”). The revenue component is 32.5% of the Bonus, the Adjusted EBITDA
component is 32.5% of the Bonus and the personal performance component is 35% of
the Bonus. At least 90% of the revenue amount reflected in the 2013 Budget
and/or at least 90% of the Adjusted EBITDA amount reflected in the 2013 Budget
must be achieved to pay out on each of those components. At between 90% and 100%
of the revenue component the payout for that component would be 80%. At between
90% and 100% of the Adjusted EBITDA component the payout for that component
would be 80%. At 100% or above of any component the payout for such component
would be 100%. The personal performance component will be paid out based on the
percent of personal goals accomplished by the individual. The bonus will be
prorated based upon the employee’s start date in 2013. The Committee may in its
discretion reduce any component of the Bonus awarded to an individual.


The following positions are eligible for the Bonus at the stated amount of each
person’s salary paid: Chairman and CEO (30%), EVP and CFO (30%), EVP, General
Counsel and CAO (30%), VP Operations (30%), VP Merchandise and Prod Mgmt (30%),
VP and CMO (30%), VP and CIO (30%), and VP of GeekLabs (25%).


Adjusted EBITDA means earnings or loss from continuing operations before gain on
sale of non-marketable securities, interest and other expense, income taxes,
stock-based compensation and depreciation. Adjusted EBITDA excludes certain
expenses that we believe are not directly related to our core operating results.


The Plan shall be administered by the Committee. Any determinations made by the
Committee in connection with the Plan shall be final and binding on the Company,
its affiliates, subsidiaries and their respective stockholders and each
participant in the Plan. A participant shall not be entitled to receive a Bonus
hereunder for a particular performance period, unless he or she is employed by
the Company as of the date on which the Bonus is paid. The Board or Committee
shall have the right to amend, modify, suspend or terminate the Plan from time
to time. Bonus payments shall be made from the general funds of the Company and
no special or separate fund shall be established or other segregation of assets
made to assure payment. Bonuses payable under the Plan shall be subject to all
applicable employment and income tax withholding. No participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company or its subsidiaries. The Plan shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its principles of conflict of laws.



